Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 29, 2017

                                       No. 04-17-00493-CV

                                      Bruce Lee BECKER,
                                           Appellant

                                               v.

                              Pedro BECKER and Manuela Becker,
                                         Appellees

                    From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2016-CV-04644
                             Honorable Jason Wolff, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

     Appellant’s first amended motion to stay proceedings filed on December 18, 2017, is
DENIED.

           It is so ORDERED on December 29, 2017.

                                                    PER CURIAM



ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
             Clerk of Court